IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1504-10


CHADRICK B. PATE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

ARANSAS  COUNTY



	Johnson, J., filed a statement concurring in the disposition of motion.

ORDER


	Movant has filed a pro se motion with this Court asking that we suspend the rule requiring
eleven copies and allow him to file a petition for discretionary review that exceeds that page limit
for such petitions by 21 pages.  His petition also lacks the required complete copy of the opinion of
the court of appeals.  As an alternative to extending the page limit, movant requests that we grant
him additional time to rewrite the petition.  Movant is indigent and incarcerated.  
	Movant's conviction was affirmed on August 25, 2010.  The court of appeals denied his
motion for rehearing and reconsideration en banc but withdrew its opinion and issued a second
opinion that affirmed his conviction on October 7, 2010.  This Court granted a sixty-day extension,
to January 5, 2011, for the filing of his petition for discretionary review.  His petition was timely
filed in the court of appeals on January 5, 2011.  
	Because the petition exceeds the page limit, we decline to suspend the copies rule, and we
decline to accept a petition that so far exceeds the page limit.  However, we will grant movant
additional time in which to edit his petition.
	Movant is granted 30 days in which to file an Amended Petition for Discretionary Review
that conforms with the form requirements and the page limit.

Filed: March 16, 2011
Do not publish